DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-28 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 07/19/2021 (Response After Final Action).  
Information Disclosure Statement
The information disclosure statement(s) submitted: 11/05/2020, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 07/18/2019 as modified by the amendment filed on 07/19/2021 (Response After Final Action). 
Terminal Disclaimer
The terminal disclaimer filed on 07/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,366,404 has been reviewed and has been placed in the file.
Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 04/29/2021, pgs. 12-19), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Bascom, etc…). 
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1-28 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: Claim 1. (Previously Presented) An apparatus to group advertisements by advertisement campaign, the apparatus comprising: a color analyzer to: determine first pixel color values from a first image of a first advertisement and second pixel color values from a second image of a second advertisement; and remove least significant bits from the first pixel color values associated with the first advertisement and the second pixel color values associated with the second advertisement; a color proportion generator to determine a first color proportion corresponding to a first color range in the first advertisement and a second color proportion corresponding to a second color range in the first advertisement; a comparator to compare the first color proportion and the second color proportion corresponding to the first advertisement to a third color proportion and a fourth color proportion corresponding to the second advertisement; and an associator to associate the second advertisement with a same advertisement campaign corresponding to the first advertisement when a first similarity between the first color proportion and the third color proportion satisfies a first threshold and a second similarity between the second color proportion and the fourth color proportion satisfies a second threshold, at least one of the color analyzer, the color proportion generator, the comparator, or the associator including hardware.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art (Pantalone et al. 2007/0056000, Apelbaum 2007/0115388, Lee 2013/0148884) do not teach and the prior-art does not teach at least the following:
remove least significant bits from the first pixel color values associated with the first advertisement and the second pixel color values associated with the second advertisement; a color proportion generator to determine a first color proportion corresponding to a first color range in the first advertisement and a second color proportion corresponding to a second color range in the first advertisement; a comparator to compare the first color proportion and the second color proportion corresponding to the first advertisement to a third color proportion and a fourth color proportion corresponding to the second advertisement; and an associator to associate the second advertisement with a same advertisement campaign corresponding to the first advertisement when a first similarity between the first color proportion and the third color proportion satisfies a first threshold and a second similarity between the second color proportion and the fourth color proportion satisfies a second threshold, at least one of the color analyzer, the color proportion generator, the comparator, or the associator including hardware.

Double Patenting
Per Applicants’ amendments/arguments and TD filed 07/19/2021, the rejection(s) is/are withdrawn. 

electromagnetic signals per se
The Office prefers that Applicant amend claim 9 to read a “non-transitory computer-readable storage medium…” However, it is noted that Applicant expressly excludes all propagating signals and also excludes transmission media. See Applicant’s specification at (PGPub. 2019/0340639 [0052 - As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media] As mentioned above, the example processes of FIGS. 4, 5, 6, and 7 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a tangible computer readable storage medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a compact disk (CD), a digital versatile disk (DVD), a cache, a random-access memory (RAM) and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media. As used herein, "tangible computer readable storage medium" and "tangible machine readable storage medium" are used interchangeably. Additionally or alternatively, the example processes of FIGS. 4, 5, 6, and 7 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non -transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non -transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media. As used herein, when the phrase "at least" is used as the transition term in a preamble of a claim, it is open-ended in the same manner as the term "comprising" is open ended.).


Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pantalone et al. 2007/0056000 [0049 - removing the four least significant bits of each pixel in a video frame]
Apelbaum 2007/0115388 [claim 23 - identifying pixels within a color frame as insignificant to an image represented by the color frame; reducing a color depth of the identified pixels]
Lee 2013/0148884 [0021 - video comparison using color histograms] [0048 - histogram comparator 150 of the illustrated example determines a comparison metric based on differences between bin values of a baseline color histogram corresponding to a first video and adjusted bin values of a trial color histogram corresponding to a second video] [0055 - the comparison metric determiner 525 to a threshold to determine whether the particular reference video associated with input reference color histogram matches the test video associated with the input test color histogram] 

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

No Prior-art Rejection
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682